Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19       PageID.3598   Page 1 of 18



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF MICHIGAN

 LINDA STERMER,                                   )
          Petitioner,                             )
                                                  )   CASE NO. 2:12-cv-14013
 vs.                                              )
                                                  )   HON. ARTHUR J. TARNOW
 MILLICENT WARREN,                                )
           Respondent.                            )
 ______________________________/


       PETITIONER’S RESPONSE WITH BRIEF IN SUPPORT TO
   RESPONDENT’S MOTION FOR STAY PENDING APPEAL, MOTION
  FOR IMMEDIATE OR EXPEDITED CONSIDERATION, AND BRIEF IN
                     SUPPORT [ECF NO. 67]

                                   Motion/Objection

       COMES NOW, Petitioner, LINDA STERMER, through attorneys Wolfgang

 Mueller and Debra K. Hampton, and submits this motion as the “Petitioner’s

 Response with Brief in Support to Respondent’s Motion for Stay Pending Appeal,

 Motion for Immediate or Expedited Consideration, and Brief in Support.” Petitioner

 respectfully moves this Court to deny Respondent’s motion for a stay pending

 appeal. In support thereof, Petitioner states:

       1.     On January 31, 2019, the undersigned filed an Entry of Appearance in

 the Sixth Circuit Court of Appeals, Case No. 19-1075 on behalf of Linda Stermer.

 Stermer v. Millicent.



                                            1
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19          PageID.3599    Page 2 of 18




       2.     Petitioner admits the State sought concurrence for its motion under

 Local Rule 7.l(a). Petitioner’s Counsel advised Respondent there would be no

 concurrence setting forth several reasons.

       3.     The Respondent disputed none of the factual allegations in the state

 court and remained silent after an evidentiary hearing was ordered. An evidentiary

 hearing is to determine material fact issues that are in dispute with the Respondent

 state remaining silent.

       4.      In the Respondent’s motion and brief, Respondent claims it has shown

 at the very least a substantial case on the merits of the appeal further engaging

 egregious prosecutorial misconduct.

       5.     The Respondent alleges “to retry Stermer in accordance with this

 Court’s grant of conditional habeas relief while the State’s appeal is pending would

 potentially moot out the significant issues being raised by the State on appeal.

 Further, a stay would avoid the difficult questions raised if Stermer is acquitted at a

 second trial or convicted of a lesser offense, and the Sixth Circuit later reverses this

 Court’s decision.” [Dkt. No. 67 at 2]. Petitioner states the Respondent’s claims are

 wholly frivolous and without merit for several reasons addressed herein.

       6.     This response is timely.




                                            2
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19                                 PageID.3600   Page 3 of 18




                                Supporting Facts in Opposition of Stay

            1.       The predicate felony for the first-degree murder conviction was arson

 as determined by this Court in the Opinion and Order. [Dkt. No. 56 at 1].

            2.       James Shinsky, a contract investigator with Farm Bureau Insurance

 company, testified at the evidentiary hearing1 he made a report based on his

 investigation at the scene. [E.H. Vol. II at 48, 49].

            3.       Shinsky had a pecuniary interest in finding there was arson in this case

 to avoid a loss over $400,000.00 to Farm Bureau Insurance company.

            4.       Shinsky’s report and interview were turned over to the prosecution

 because Scott Leroy admitted having requested the information. [E.H. Vol. II. 84]

 Leroy was asked if he knew Mr. Shinsky before trial and he said “Yes.” Id. Leroy

 also admitted that he had obtained Shinsky’s interview of Petitioner. Id. [E.H. Vol.

 II. 94]

            5.       In Shinsky’s interview with Petitioner, he learned of the towels that

 smelled like gas in the washing machine by Petitioner’s admission to him. In

 Shinsky’s interview [Dkt. No. 46-2] he asked “You talked about-the towel that you

 were trying to launder that smelled like oil or fuel. And then you tried to wash that?”

 Petitioner replied “Yeah.” [Dkt. No. 46-2 at 68].

            6.       Shinsky asked Petitioner in the interview “Now did you smell ... Well


 1
     Transcript from October 24, 2018 October 25, 2018 herein after [E.H. Vol. II]
                                                            3
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19           PageID.3601     Page 4 of 18




 what was it? You said it stunk; what did it, smell like to you?” Petitioner replied; “It

 just smelled like oil or gas, or something.” [Dkt. No. 46-2 at 68]

          7.    Shinsky lied and committed fraud2 created by expectation bias and his

 pecuniary interest to determine the fire was arson. Shinsky was asked:

          Q.    In that same regard, when you found this, in making your
          determination, am I correct, you made a determination that Mrs.
          Stermer did not tell the truth by indicating that there was nothing in the
          house that she knew to be gasoline?

          A.    I think I got misinformation. She assured me there was nothing
          in the home in the interview and I found a gasoline sample in the
          washing machine. [E.H. Vol. II. 58]

          8.    Shinsky made materially false statements about his interview with

 Petitioner in his initial investigation. Shinsky’s testimony at the evidentiary hearing

 was controverted by Leroy’s testimony at the hearing. Shinsky’s testimony was:

          The interview process when I interviewed Mrs. Stermer we go through
          the list of accelerants or things stored in the home. She indicated the
          only type of flammable or ignitable liquid would be possibly some oil
          from the fuel oil furnace that dripped on the floor near the furnace and
          that there was no -- we asked is there gasoline or kerosene and there
          was none of that in the interview where she told me it would be found
          in the home. And then I took clothing from the washing machine after
  2
          Published Articles [Dkt. No. 46-1 at 4] “Expectation Bias.”
      •   April 2000         Insurance Fraud, How Large Does It Have to Be?
                             IAAI Fire and Arson Investigator magazine
      •   January 2000       Vehicle Arson and Fraud
                             IAAI Fire and Arson Investigator magazine
      •   October 1998       Fraud Fighting Tools
                             IAAI Fire and Arson Investigator magazine
      •   March 1998         Begin with a Fire, End with a Fraud
                             IAAI Fire and Arson Investigator magazine
                                              4
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19          PageID.3602     Page 5 of 18




       the fire and it came back positive for gasoline. The engineers, I had
       engineers eliminate the mechanical equipment and the electrical
       equipment. [E.H. Vol. II. 57]

       9.     Leroy’s testimony indicated the accelerant canine did alert in the area

 of the leaky fuel oil furnace and the areas that the canine searched had no other alerts.

 [E.H. Vol. II. 87]. This fact corroborated Petitioner’s statements in Shinsky’s

 interview of Petitioner creating fundamental error.

       10.    Shinsky was asked “[w]as there any accelerant whatsoever found in the

 home other than what have you indicated in the washing machine?” He responded

 “I don’t know.” [E.H. Vol. II. 55].

       11.    Shinsky’s testimony contradicted what Petitioner told him about the

 discovery of the fire in the interview. He testified “When the fire was discovered

 Mrs. Stermer came up the stairs and her description was that the recliner her husband

 was in and him were both on fire.” [E.H. Vol. II. 56]. This is directly controverted

 again by Shinsky’s transcribed interview.

       12.    Petitioner told Shinsky there was fire between “our bedroom and his

 recliner” and that her husband was on fire. [Dkt. No. 46-2 at 5] She also told Shinsky:

       Um, when I came around the corner from the stairway, to the living
       room, there was a lot of fire between our bedroom door and his recliner.
       And he was more closer [sic] to our bedroom, and there was just fire
       and a lot of smoke, and it ... But there was no fire from ... there was a
       point in the living room where there, it, it was like, it was between our
       bedroom and his recliner, but nothing on this side of it.

 [Dkt. No. 46-2 at 29].

                                            5
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19       PageID.3603     Page 6 of 18




       13.    After the testimony at the evidentiary hearing it was clear that the

 allegations of arson were predicated upon materially false statements by Shinsky and

 Leroy, thus removing the predicate felony of first-degree murder.

       14.    Shinsky was asked “[w]ith respect to any physical findings that you

 have made, did you make any physical findings that would be contrary to what you

 just described Mrs. Stermer advised you?” Shinsky’s answered; “I have no evidence

 of that.” [E.H. Vol. II. 56]

       15.    Shinsky was asked: “Were you aware at the time that you made your

 report that testing found there was an accelerant on the deceased’s clothing?” He

 responded, “No. Today is the first time I heard that.” [E.H. Vol. II. 57]. This

 demonstrates a failure to investigate, making a factual determination impossible. The

 accelerant that was on the deceased’s clothes was explained in the evidentiary

 hearing.




                                          6
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19         PageID.3604     Page 7 of 18




                                   Brief in Support

                         ARGUMENT AND AUTHORITY

       The Respondent argues that a stay should be granted, arguing Hilton v.

 Braunskill, 481 U.S. 770 (1987)3, which established a four-factor test to determine

 whether a stay should be granted pending the State’s appeal of a grant of habeas

 relief: First, whether the State has made a strong showing that it is likely to succeed

 on the merits on appeal. Here, the Respondent fails to meet its burden demonstrating

 a likelihood of success on appeal because of the prosecutorial misconduct and the

 denial of fundamental fairness.

       The Respondent urges this Court “[e]ven if this Court disagrees that the State

 has a strong chance of success on appeal, the other three Hilton factors weigh in

 favor of a stay. Most significantly, there is no significant prejudice to Stermer in

 granting a stay.” [Dkt. No. 67 at 5] Petitioner argues the other three factors discussed

 below are outweighed by the unfair prejudice to Petitioner and the Respondent’s

 undue delay to comply with this Court in the Opinion and Order. [Dkt. No. 56 at 1]

 and Judgment. [Dkt. No. 57]



 3
  See also Virginia Petroleum Jobbers Assn. v. FPC, 104 U. S. App. D. C. 106, 110,
 259 F.2d 921, 925 (1958); Washington Metropolitan Area Comm'n v. Holiday Tours,
 Inc., 182 U. S. App. D. C. 220, 221-222, 559 F.2d 841, 842-844 (1977); Garcia-Mir
 v. Meese, 781 F. 2d 1450, 1453 (11th Cir. 1986); Accident Fund v. Baerwaldt, 579
 F. Supp. 724, 725 (W.D. Mich. 1984); see generally 11 C. Wright & A. Miller,
 Federal Practice and Procedure § 2904 (1973).
                                            7
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19           PageID.3605     Page 8 of 18




       The second factor a Court should determine is whether the State will be

 irreparably injured if Petitioner is released. Petitioner argues the State will not suffer

 irreparable injury if Petitioner is released as Petitioner is released on an Own

 Recognizance Bond. The Respondent appealed this Court’s decision granting a

 conditional writ and continues to argue how this Court was wrong in its findings.

 Respondent remained silent in State court proceedings and continues to argue in an

 attempt to harm Petitioner, wanting to uphold an unconstitutional judgment.

       The third factor a Court should determine is whether failure to release the

 Petitioner will substantially injure the other parties interested in the proceeding.

 Petitioner argues that releasing her does not substantially injure Respondent because

 of the unconstitutional loss of liberty Petitioner suffered due to the flagrant defiance

 of fundamental fairness and arbitrary actions of the government.

       The fourth factor a Court should determine is whether the public interest is

 served. Respondent alleged:

       [I]f the State establishes that there is a risk that the prisoner will pose a
       danger to the public if released, the court may take that factor into
       consideration in determining whether or not to enlarge him. The state’s
       interest in continuing custody and rehabilitation pending a final
       determination of the case on appeal is also a factor to be considered; it
       will be strongest where the remaining portion of the sentence to be
       served is long, and weakest where there is little of the sentence
       remaining to be served.

 Hilton, at 777.



                                             8
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19         PageID.3606    Page 9 of 18




       Petitioner argues the Respondent has failed to meet its burden within the

 fourth factor in determining if a stay should be issued. Petitioner states this Court

 has already determined the interests of the public would not be jeopardized by

 releasing Petitioner pending appeal. Since Petitioner’s release, she has established

 gainful employment. She has reported to her Bond Agent faithfully and complied

 with the Court’s conditions specified in the bond, combined with the additional

 conditions imposed by the Bond Agent. The State’s interests in continuing custody

 and an alleged rehabilitation is a frivolous assertion by the Respondent.

 Respondent’s motion for stay must be denied in its entirety.

              Prosecutorial Misconduct Finding by the District Court
              is Correct under the Analysis by the Supreme Court of
              the United States.

       Respondent argues in opposition to this Court’s determination of prosecutorial

 misconduct, because it applied the Sixth Circuit’s two-part, four-factor test for

 determining whether prosecutorial misconduct amounted to a denial of due process.

 [Dkt. No. 67 at 5-6] Respondent argues the SCOTUS has reversed the Sixth Circuit

 for applying this test in habeas cases. (citing Parker v. Matthews, 567 U.S. 37, 48-

 49 (2012)). Respondent admits “this Court did also cite relevant Supreme Court

 precedent [Dkt. No. 67 at 6] (quoting Parker and Darden v. Wainwright, 744 U.S.

 168 (1986)), alleging this Court failed to recognize the level of impropriety required

 for prosecutorial misconduct to rise to the level of a due process violation.

                                           9
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19        PageID.3607     Page 10 of 18




       Petitioner argues a state court conviction based on prosecutorial misconduct

 must focus on due process violations. See Donnelly v. DeChristoforo, 416 U.S. 637,

 642 (1974). Here, the District Court focused on a multitude of flagrancy by the

 prosecution finding that the prosecutor’s conduct was so egregious that it was a

 deprivation of due process. Petitioner argues the facts set forth above indicate that a

 new factual predicate was discovered in the evidentiary hearing that the prosecution

 relied upon fabricated statements from James Shinsky and Scott Leroy who knew of

 the false statements alleged by Shinsky. Since Leroy based his opinion on Shinsky’s

 expectation bias, which “seriously affect[s] the fairness, integrity or public

 reputation of judicial proceedings,” United States v. Young, 470 U.S. 1, 15 (1985)

 (quoting United States v. Atkinson, 297 U.S. 157, 160 (1936)), this amounts to non-

 harmless constitutional error.

       Prosecutorial misconduct requires vacating the conviction when there is a

 corruption of the truth-seeking function of the trial process and the tainted evidence

 was material to the case. The knowing use of perjured testimony from the

 prosecution was egregious as it was material to the case. See Giglio v. United States,

 405 U.S. 150, 154 (1972); Napue v. Illinois, 360 U.S. 264, 272 (1959); Brady v.

 Maryland, 373 U.S. 83 (1963). This materiality requirement implicitly recognizes

 that the misconduct’s effect on the trial is the crucial inquiry for due process

 purposes. The Petitioner states a stay cannot be issued.

                                           10
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19          PageID.3608     Page 11 of 18




              Prosecutor’s     Closing    Arguments      Created     Undue
              Prejudice.

       During closing arguments, the prosecution improperly, stated: “… isn’t it

 ironic and coincidental that there was a gas can right out front where the van was,

 right where the vehicles were?” (Tr. V. 107). Similarly, the prosecutor created

 evidence during closing, telling the jury about some cell phones, not supported with

 physical evidence, and telling the jury; “The phones were in the van according to

 her,” (Tr. V. 119), and then using this created fact as a basis to infer Petitioner was

 not driving to get help. The issue about the phones was prejudicial because Leroy

 testified at trial “An able-bodied person can see that and take proper steps, even if

 it’s -- even if they don't do anything themselves, by just calling 911 the fire

 department is going to get there in time to contain this fire before it burns all the way

 up to the ceiling . . . .” [Tr. III. 199] There was no testimony or evidence that the

 phones were in the van, only the prosecutor’s self-serving conclusory allegations.

 Instead, Petitioner’s prior statements were consistent; her phones were in the house,

 and destroyed in the rubble. There was nothing to support the prosecution’s claims.

       Later in rebuttal the prosecutor told the jury:

       One of the other things I want to clear up right away, Mr. Getting keeps
       making reference to two previous first, two previous fires, the second
       which Linda Stermer is living with him and even by her own version
       it’s not an arson, nor was the first one ... But there is no evidence that it
       was arson, so it’s nonsense. (Tr. V. 169-170).



                                            11
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19          PageID.3609     Page 12 of 18




       The prosecutor was informing the jury there was no indication those prior fires

 were arson, misleading the jury into thinking the police had exonerated Todd

 Stermer of arson in those prior cases. This Court determined the prosecutor lied to

 the jury when he said there was no evidence of arson in the previous two fires. [Dkt.

 No. 56] A Portage Police report, which was in the State’s possession at the time of

 trial, indicated that the fire at the house in Portage “was definitely an arson” for

 which the insured party, Todd Stermer, “was regarded as the suspect.” Police Dep't

 Supp. Rep., Mar. 31, 1992, Pet.'s Ex. 10. [Dkt. No. 56]

       This Court was clear in its determination, finding: “[a]lthough not admitted

 into evidence at trial, the report directly contradicts the prosecutor’s statement that

 Mr. Stermer had never been involved with suspected arson. Thus, the prosecutor

 acted improperly by arguing that any evidence of prior arson was “nonsense”

 because he not only misrepresented the testimony at trial, but also gave the jury

 information which he knew, or had reason to know, was false.” [Dkt. No. 56] This is

 clearly an act prejudicial to the administration of justice, an act of deceit. This is the

 type of misconduct which required relief in the form of a new trial. Hodge v Hurley,

 426 F.3d 689, (6th Cir. 2005); Donnelly v DeChristoforo, 416 U.S. 637 (1974). The

 District Court was correct by ordering a New Trial.

       The prosecutor also took every opportunity during closing, over a dozen

 times, to call Defendant a liar. (Tr. V. 109-129). Beginning early in the argument

                                            12
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19        PageID.3610    Page 13 of 18




 with: “we know she is a liar. There is no question but that she is a liar and will lie

 when it suits her okay.” (Tr. V. 109); and finishing the argument with “I would

 suggest that we are dealing with a diabolical, scheming, manipulative liar and

 murderer.” (Tr. V. 129).

       However, when it came to prosecution witnesses, the prosecutor

 impermissibly both vouched for, and bolstered testimony. When speaking about

 Cindy Deloach, the prosecutor told the jury: “I would submit she certainly appears

 to be a very credible person who has recall of the incident, has no reason to make

 anything up.” (Tr. V. 113).

       As to Mike Matheny and Connie Calhoun, the prosecutor said “they were in

 here telling the truth.” (TV 121). Similarly, when discussing Ms. Tracy and Ms.

 Gordon, the prosecutor stated neither had an “incentive to lie, neither one of them

 do. They are getting absolutely nothing . . . .” (TV 126). The prosecutor’s “improper

 statements were peppered throughout the prosecutor's closing argument.” The

 prosecutor did not simply make “an off-hand remark in a heated trial[;]” quite the

 contrary, he “select[ed] inappropriate arguments and use[d] them repeatedly during

 summation.” Bates v. Bell, 402 F.3d 635, 648 (6th Cir. 2005). [Dkt. No. 56]

       These tactics employed by the State “casts the prosecutor in the role of an

 architect of a proceeding that does not comport with standards of justice.” Brady,




                                          13
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19                 PageID.3611       Page 14 of 18




 supra. In Mooney v. Holohan, 294 U.S. 103, 112 (1935)4, the Court clarified that

 deliberate deception of a court and jurors by the presentation of known false

 evidence is incompatible with “rudimentary demands of justice.” See Pyle v.

 Kansas, 317 U.S. 213 (1942). See New York ex rel. Whitman v. Wilson, 318 U.S.

 688 (1943) and White v. Ragen, 324 U.S. 760 (1945). Cf. Mesarosh v. United States,

 352 U.S. 1 (1956). (Same); See also, Alcorta v. Texas, 355 U.S. 28 (1957).

        In Napue, 360 U.S. at 269, ([t]he same result obtains when the State, although

 not soliciting false evidence, allows it to go uncorrected when it appears). Here, false

 evidence and perjured testimony has gone uncorrected by the Respondent. A new

 trial is required if “the false testimony could . . . in any reasonable likelihood have

 affected the judgment of the jury.” Napue, supra, at 271. (quoting Giglio at 154).

 The false testimony without question affected the verdict of the jury entitling

 Petitioner to a new trial. The guarantees of the Bill of Rights are the protecting

 bulwarks against the reach of arbitrary power. Glasser v. United States, 315 U.S. 60,

 69 (1942). Cf. Collins v. Harker Heights, 503 U.S. 115, 126 (1992) (noting that the

 Due Process Clause was intended to prevent government officials “from abusing

 [their] power, or employing it as an instrument of oppression”) (quoting DeShaney




 4
  The principle of Mooney v. Holohan, supra, is not punishment of society for misdeeds of a
 prosecutor but avoidance of an unfair trial to the accused. Society wins not only when the guilty
 are convicted but when criminal trials are fair; our system of the administration of justice suffers
 when any accused is treated unfairly. (quoting Brady at 87).
                                                 14
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19        PageID.3612   Page 15 of 18




 v. Winnebago County Dept. of Social Servs., 489 U.S. 189, 196 (1989), See also

 Davidson v. Cannon, 474 U.S. 344, 348 (1986)), County of Sacramento v. Lewis,

 523 U.S. 833 (1998). Here, the Respondent fights to uphold a flagrant constitutional

 violation and argues any error was harmless. Petitioner should rightfully be

 discharged from the unconstitutional judgment she is under but in no way should a

 stay be granted.

              Constitutional Violation Under          the    Fourteenth
              Amendment Right to a Fair Trial.

       Further, a federal court may overturn a conviction resulting from a State trial

 if the State’s actions “violated some right which was guaranteed to the defendant by

 the Fourteenth Amendment.” Cupp v. Naughten, 414 U.S. 141, 146 (1973). The

 District Court found:

      I.      Defendant was denied her Fourteenth Amendment right to a fair
              trial when the court allowed Scott Leroy to testify as an expert
              on cause and origin. The court did not fulfill its role as “gate
              keeper” when Leroy was allowed to present unreliable testimony
              to the jury as an expert, which did not comport with MRE/FRE
              702. The allowance of Leroy’s testimony was an abuse of
              discretion and prejudicial to Stermer under MRE/FRE 403. [Dkt.
              No. 57]

     II.      The prosecutor prejudiced defendant and committed reversible
              error when he engaged in improper conduct:

              A.    Vouching for and bolstering the credibility and testimony
                    of seven State’s witnesses during closing arguments.

              B.    Offered facts not in evidence, he knew to be false, and
                    mischaracterized facts during closing arguments.
                                          15
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19       PageID.3613     Page 16 of 18




             C.    Denigrated the defendant and appealed to the passions and
                   emotions of the jury with repeated, impermissible name
                   calling and character assassination of Stermer during
                   closing arguments.

             D.    Eliciting known false testimony from State’s witness Cory
                   Pierce.

             E.    Elicited testimonial evidence from Detective Rought,
                   which could not be supported with documents due to
                   destruction of evidence.

    III.     Defense counsel’s performance was constitutionally deficient
             under the Sixth Amendment and Const 1963, art 1, § 20, and
             precluded defendant from mounting a substantive and effective
             defense. This is a violation of guaranteed due process rights
             under the Fourteenth Amendment, and Const 1963, art 1, § 20
             where counsel failed to: Challenge the theory of arson on a
             scientific level, investigate and prepare, to consult with an expert
             to rebut the prosecution’s arson expert, to interview any State’s
             witnesses or experts, to question potential witnesses and to object
             to improper conduct by the prosecutor, and failure to be aware of
             rules critical to the case.

    IV.      Appellate counsel raised weak issues on appeal while ignoring
             stronger, more meritorious arguments. Counsel’s deficient
             performance prejudiced Stermer and violated her Sixth
             Amendment due process rights.

     V.      Defendant’s conviction should be reversed because the evidence
             was legally insufficient to prove beyond a reasonable doubt that
             the fire was intentionally set or that defendant intentionally set
             the fire that resulted in the felony murder charge. The verdict was
             contrary to the great weight of the evidence and MRE/FRE 702.

       The District Court also properly addressed the AEDPA’s deferential standard

 of review where the Court explained: “A federal court can disagree with a state

 court’s credibility determination and, when guided by AEDPA, conclude the
                                          16
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19          PageID.3614     Page 17 of 18




 decision was unreasonable or that the factual premise was incorrect by clear and

 convincing evidence.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). “If a state

 court’s finding rests on thin air, the petition will have little difficulty satisfying the

 standards for relief under § 2254.” Mendiola v. Schomig, 224 F.3d 589, 592 (7th Cir.

 2000). Here, the state court’s arbitrary determination rested on thin air. This Court

 found that the state court adjudicated none of the claims addressed on the merits,

 which warranted de novo review of these claims.

                                    CONCLUSION

       WHEREFORE, Petitioner respectfully moves this Honorable Court to deny

 Respondent’s request for a stay as the Respondent has failed to meet its burden of

 establishing entitlement to a stay pending appeal. This Court further determined:

       No accelerants were detected inside the home. Mr. Stermer’s clothing
       tested positive for an accelerant (gasoline), but Petitioner’s did not. The
       prosecution’s expert concluded that the fire was intentionally set and
       that Mr. Stermer had been at the center of the fire. Petitioner argued
       that this evidence, when considered alongside the fact that two of Mr.
       Stermer’s previous homes were destroyed by suspected arson fires,
       supported her defense. She also argued that an oil lamp and burning
       candles present in the family room might have accidentally started the
       fire.

       Petitioner argues issuing a stay only creates undue prejudice and delay to

 correcting an unconstitutional judgment and this Court should deny Respondent’s

 request and grant any other relief this Court deems equitable and just.




                                            17
Case 2:12-cv-14013-AJT-DRG ECF No. 69 filed 04/01/19                       PageID.3615        Page 18 of 18




                                                  Respectfully submitted,

                                                  s/Wolfgang Mueller
                                                  MUELLER LAW FIRM
                                                  Attorney for Plaintiffs
                                                  34405 W. Twelve Mile Rd., Ste. 200A
                                                  Farmington Hills, MI 48331
                                                  (248) 489-9653
                                                  wolf@wolfmuellerlaw.com
                                                  P43728

                                                  /s/DEBRA K. HAMPTON
                                                  DEBRA K. HAMPTON, OBA # 13621
                                                  Hampton Law Office, PLLC
                                                  3126 S. Blvd., # 304
                                                  Edmond, OK 73013
                                                  Phone: (405) 250-0966
                                                  Fax: (866) 251-4898
                                                  E-Mail: hamptonlaw@cox.net
                                                  Attorney for Petitioner
 Date: April 1, 2019


                                    CERTIFICATE OF SERVICE

         I hereby certify that on 4/1/19, I electronically filed the attached document with the Clerk of
  the Court using the ECF system which will send notification of such filing to the following:

          Linus Banghart-Linn
          Assistant Attorney General
          Banghart-linnl@michigan.gov

          I further hereby certify that I have mailed by United States Postal Service the paper to the
  following non-ECF participants: N/A

                                                    s/Wolfgang Mueller
                                                    MUELLER LAW FIRM
                                                    34405 W. Twelve Mile Rd., Ste. 200A
                                                    Farmington Hills, MI 48331
                                                    248-489-9653
                                                    wolf@wolfmuellerlaw.com
                                                    (P43728)



                                                     18
